Case 2:20-mj-00114-LPL ‘Document 7-3 Filed 01/27/20 Page 1 of 1

RIGGS.LOADED_WEAPONS.xIsx

ITEM ROOM LOCATION

NUMBER LABEL ROOM DESCRIPTION DESCRIPTION
1 C DINING ROOM DINING ROOM CLOSET
8 L HALLWAY CLOSET HALLWAY CLOSET
14 K BEDROOM - RIGGS © NIGHT STAND
16 K BEDROOM-RIGGS: — DRESSER/ARMOIRE
“19 B LIVING ROOM DESK DRAWER
27 L HALLWAY CLOSET HALLWAY CLOSET

ITEM DESCRIPTION

RUGER .22 CALIBER REVOLVER, S/N T598794, LOADED WITH 6 ROUNDS
HARRINGTON & RICHARDSON SHOTGUN, S/N AU491900. LOADED WITH 1 (GREEN) ROUND/SHELL,
.38 SPECIAL REVOLVER, S/N AA223358. LOADED WITH 5 ROUNDS
COLT .38.REVOLVER, S/N 638125. LOADED WITH 6 ROUNDS
US REVOLVER .32 , S/N 26690. LOADED WITH 5 ROUNDS
HARRINGTON & RICHARDSON SHOTGUN, S/N AX567720. LOADED WITH 1 (YELLOW) ROUND/SHELL

 
